DETAILED ACTION
This Office Action is in response to the amendment filed 7/11/2022.  Claims 1-20 are pending in this application.  Claims 1, 16, and 20 are independent claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “matrix computation module” as recited in Claims 1-2, 17-18, and 20.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), Claims 1-2, 4-15, 17-18, and 20 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant’s deletion of “matrix encoder device” in Claim 16 precludes application of 35 U.S.C. 112(f).  Therefore, the interpretation of Claims 16 and 19 under 35 U.S.C. 112(f) has been withdrawn.

Applicant objects to the interpretation of Claims 1, 2, 4-15, and 17-18 under 35 U.S.C. 112(f) because the claims do no use “means for” or “step for” language.
The Examiner respectfully submits that the limitation “matrix computation module” in Claims 1, 2, 4-15, and 17-18 meets the 3-prong analysis for determining whether a claim limitation invokes 35 U.S.C. 112(f).  See MPEP 2181(I) and 2181(I)(A), “The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): ‘mechanism for,’ ‘module for,’ ‘device for,’…” (emphasis added).  In this case, the claim limitation(s) recite a “module configured to…” or “module configured for…”, which is explicitly cited as a generic placeholder in MPEP 2181(I)(A), thus meeting prong 1 of the 3-prong analysis.  Moreover, the limitation(s) are preceded by non-structural language, i.e. “matrix computation”, and is followed by functional language, e.g. “for performing the scheduled matrix computation”.  Therefore, the limitation(s) in question meet the 3-prong analysis in that they use a generic placeholder which is modified by functional language and which is not modified by sufficient structure for performing the claimed function.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Nurvitadhi et al. (US 2018/0293691), Maloney (US 2013/0073599), and Chen et al. (US 2019/0115933).
Nurvitadhi discloses a matrix computation unit comprising a scheduler which prevents zero valued matrix elements from being scheduled for matrix computation, as well as compression logic which stores each non-zero matrix element with a corresponding positional (i.e. row/column) index.
Maloney discloses an arithmetic circuit for computing sparse matrix-vector products wherein the matrix data is stored in Block Compressed Sparse Row format, but augmented with a bitmap tag for each value in the matrix indicating whether a corresponding matrix value in the original uncompressed matrix is zero.  The bitmap tags are used to schedule the sparse matrix-vector multiplication operations.
Chen discloses a circuit for computing matrix-matrix/matrix-vector products wherein SRAM can be addressed while the weight and data matrices remain stored in compressed packets.
However, none of the closest found references teach storing a schedule tag for each defined element value of a compression-encoded matrix indicating a schedule for using the element in a matrix computation.  Additionally, none of the closest found references teach using the element value in response to the schedule tag meeting a scheduling condition and/or a counter value, and alternatively, using a default value in response to the schedule tag failing to meet the scheduling condition and/or a counter value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182